           Case 1:20-cv-03761-CM Document 8 Filed 09/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT DURRELL,

                                 Plaintiff,
                                                               1:20-CV-3761 (CM)
                     -against-
                                                               CIVIL JUDGMENT
 STATE OF NEW YORK,

                                 Defendant.

       Pursuant to the order issued September 9, 2020, dismissing this action without prejudice,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed without

prejudice under Rule 41(b) of the Federal Rules of Civil Procedure for failure to comply with the

Court’s order.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    September 9, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
